Citation Nr: 0033306	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for right ear hearing loss.  
A notice of disagreement was received in July 1999.  A 
statement of the case was issued in July 1999.  A substantive 
appeal was received from the veteran in August 1999. 


REMAND

The veteran and his representative contend that service 
connection is warranted for right ear hearing loss.  
Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Certain chronic conditions, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310 (2000).  
Secondary service connection may be established for a 
disorder that is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board notes that the report of the veteran's enlistment 
examination dated in November 1970 found the veteran's pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
5
LEFT
60
50
50
70
60

The record also reflects that the veteran was honorably 
discharged in February 1973 based on the results of a Medical 
Board opinion which indicated that, among other things, as a 
result of his left ear hearing loss, he was unfit for further 
military service by reason of a physical disability neither 
incurred in or aggravated by active military service. 

The Board notes that by rating action of June 1973, service 
connection was established for left ear hearing loss.  The 
Board also notes that in October 1999 service connection was 
established for tinnitus.  

The claim of entitlement to service connection for right ear 
hearing loss was filed in November 1998.  The claim was based 
on a contention that a VA hearing specialist told him in 
October 1998 that his right ear was compensating for his left 
ear hearing loss.  The Board notes that the report of an 
October 1998 VA audiology examination is of record but does 
not contain such an opinion.

The Board does note that the veteran was afforded a VA ear 
disease examination in November 1998, and the examiner 
stated, in the diagnoses portion of the report, that the 
veteran suffered from right moderate sensorineural hearing 
loss which may have been exacerbated from inservice noise 
exposure.  Further, in an August 1999 letter, Decio M. De 
Escobar, M.D. notes the veteran's history right ear hearing 
impairment in service and a relevant diagnosis of moderate 
sensorineural loss in the right ear due to noise exposure.  
However, it is unclear whether the veteran's claims folder 
was reviewed in rendering this diagnosis, or whether it was 
based on a history as presented by the veteran.

Given the speculative nature of the former opinion, the 
unclear nature of the diagnosis made by Dr. de Escobar, and 
the fact that the medical evidence of record is devoid of any 
definitive opinion as to whether the veteran's right ear 
hearing loss was caused or is aggravated by his service-
connected left ear hearing loss, the Board finds that a VA 
ear, nose, and throat examination should be accomplished in 
order to obtain an opinion with respect to the etiology of 
the veteran's right ear hearing loss.  

Further, the RO should attempt to obtain any records of 
treatment for hearing loss that have not been associated with 
the record.  

Accordingly, this case is REMANDED for the following:


1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his right ear hearing loss.  After 
securing the necessary releases, the 
RO should obtain these records (to 
include all relevant records from the 
West Haven VA Medical Center, and Dr. 
de Escobar).

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the severity and etiology of 
his right ear hearing loss.  All tests 
and studies (to include audiological 
evaluation) should be accomplished, 
and all clinical findings should be 
set forth in detail.  The entire 
claims folder, to include a complete 
copy of this remand, must be made 
available to, and be reviewed by, the 
examiner.  The examination report 
should reflect consideration of the 
veteran's documented and reported 
history.  The examiner should offer an 
opinion as to whether it is at least 
as likely as not that the veteran's 
right ear hearing loss is related to, 
or aggravated by, any disease or 
injury occurring during the veteran's 
active military service (as opposed to 
any disease or injury that occurred 
outside of service), or whether this 
disorder was caused or is aggravated 
by his service-connected left ear 
hearing loss.  Specific reasons should 
be given for the examiner's opinion.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should review this 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5. If this claim continues to be denied, 
the veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
J. A. MARKEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

